Name: Commission Regulation (EEC) No 1803/89 of 22 June 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/42 Official Journal of the European Communities 23 . 6. 89 COMMISSION REGULATION (EEC) No 1803/89 of 22 June 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 Q, and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1697/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 (*), as last amended by Regulation (EEC) No 1740/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (I0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 23 June 1989 to take into account the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 23 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1989. For the Commission Ray MAC SHARRY Member of the Commission &gt;) OJ No 172, 30 . 9 . 1966, p. 3025/66. |2) OJ No L 128, 11.-5. 1989, p. 15 . ,3) OJ No L 164, 24. 6. 1985, p. 11 . !&lt;) OJ No L 166, 16. 6. 1989, p. 15 . $ OJ No L 167, 25. 7. 1972, p. 9 . «) OJ No L 197, 26 . 7. 1988, p. 10 . o OJ No L 143, 26. 5 . 1989, p. 25 . [&gt;) OJ No L 171 , 20. 6. 1989, p. 36 . O OJ No L 266, 28 . 9 . 1983, p. 1 . ( 10) OJ No L 53, 1 . 3 . 1986, p. 47. ( ») OJ No L 183, 3 . 7. 1987, p. 18 . 23. 6. 89 Official Journal of the European Communities No L 176/43 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 0 8 (&gt;) 9 0 io o 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 20,795 1,170 0,000 17,243 1,170 0,000 17,422 1,170 0,000 16,952 1,170 0,000 16,563 1,170 0,000 16,716 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 49,49 55,23 1 004,13 152,43 182,12 16,954 12,413 33 065 2 413,20 89,44 3 177,59 0,00 4 459,71 41,09 45,48 832,61 129,82 153,98 14,449 11,033 28 670 2 671,20 178,89 2 669,89 0,00 3 950,92 41,51 45,96 841,25 131,23 155,58 14,605 11,129 28 970 2 645,49 178,89 2 689,57 0,00 3 963,30 40,43 44,72 818,56 127,53 151,38 14,195 10,719 28 105 2471,80 178,89 2 606,70 0,00 3 846,89 39,52 43,69 799,78 124,48 147,91 13,855 10,422 27 449 2 390,51 178,89 2 547,93 &lt; 0,00 3 770,78 40,10 44,30 807,16 125,64 149,28 13,984 10,367 27 475 2 292,14 178,89 2 533,91 0,00 3 668,61 ( I) Subject in the case of advance fixing for the 1989/90 marketing year to the application of he systein of maximum guaranteed quantities. No L 176/44 Official Journal of the European Communities 23. 6. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 (') 8 0 9 0 io o 110 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,080 2,500 23,295 3,670 2,500 19,743 3,670 2,500 19,922 3,670 2,500 19,452 3,670 2,500 19,063 3,670 2,500 19,216 2. Final aids : I (a) Seed harvested and processed in : I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 55,40 61,84 1 124,84 171,39 204,22 19,063 14,101 37153 2 803,25 46,99 52,08 953,33 149,06 176,31 16,591 12,786 32 853 3 119,66 47,41 52,55 961,97 150,47 177,90 16,747 12,882 33 152 3 093,96 46,33 51,31 939,28 146,78 173,71 16,336 12,472 32 288 2 920,27 45,42 50,29 920,49 143,73 170,23 15,996 12,176 31 632 2 838,97 46,00 50,89 927.88 144.89 171,60 16,126 12,121 31 658 2 740,61 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3563,13 561,13 3 052,13 561,13 3 071,81 561,13 2 988,94 561,13 2 930,17 561,13 2 916,15 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 929,73 480,01 4 430,92 480,01 4 443,31 480,01 4 326,89 480,01 4 250,79 480,01 4 148,62 () Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 23. 6 , 89 No L 176/45Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period l 6 7 8 0 9 ( «) 100 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 20,417 5,170 0,000 20,417 6,890 0,000 17,712 6,890 0,000 17,712 6,890 0,000 17,712 2. Final aids : (a) Seed harvested and processed in (2) :  Federal . Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 48,71 54,28 985,87 148,07 178,28 16,467 11,697 32182 2 118,45 797,28 3 173,21 0,00 6 042,18 5 888,63 48,71 54,28 985,87 148,07 178,28 16,467 11,697 32182 2 041,01 797,28 3 173,21 0,00 6 039,06 5 885,59 42,28 46,72 855,26 132,80 158,17 14,781 11,085 29 414 2 588,74 1 053,45 2 947,19 0,00 5 713,95 5 568,74 42,30 46,72 855,26 132,80 158,17 14,781 11,022 29 327 2 496,18 1 053,45 2 932,76 0,00 5684,47 5 540,01 42,30 46,72 855,26 132,80 158,17 14,781 11,022 29 327 2 496,18 1 053,45 2 932,76 0,00 5 684,47 5 540,01 3. Compensatory aids :  in Spain (Pta) 3 125,98 3 125,98 2 900,84 2 886,41 2 886,41 4. Special aid :  in Portugal (Esc) 5 888,63 5 885,59 5 568,74 5 540,01 5 540,01 (!) Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX 1V Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,072010 2,068140 2,064430 2,060850 2,060850 2,050930 Fl 2,333230 2,329570 2,325910 2,322370 2,322370 2,312450 Bfrs/Lfrs 43,360000 43,338100 43,318100 43,297100 43,297100 43,223800 FF 7,027730 7,027180 7,025070 7,023930 7,023930 7,023670 Dkr 8,072970 8,074740 8,076130 8,077460 8,077460 8,092380 £Irl 0,776125 0,775830 0,776036 0,776130 0,776130 0,776984 £ 0,675356 0,677980 0,680764 0,683409 0,683409 0,691095 Lit 1 501,01 1 504,59 1 508,60 1 512,03 1 512,03 1 522,46 Dr 178,19400 182,57800 185,85200 189,84900 189,84900 196,06000 Esc 172,56700 173,54400 174,63300 175,83400 175,83400 179,45500 Pta 132,63600 133,12500 133,63100 134,17900 134,17900 135,83200